DETAILED ACTION
In response to communication filed on 9/30/2021.
Claims 1-7 are pending.
Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2021, 11/18/2021, and 4/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US Pub. 2017/0019915)(N1 hereafter) in view of Papasakellariou et al. (US Pub. 2014/0293843)(P1 hereafter).

Regarding claims 1,5,6 and 7, N1 teaches a system comprising a terminal [refer Fig. 9; 902] and a base station [refer Fig. 10; 1060]: 
the terminal comprises: a receiver [refer Fig. 9; 920] that receives downlink control information that includes a resource assignment information (resource blocks assignment field in DCI formats indicate a physical resource block (PRB) that is used for physical downlink shared channel transmission)[paragraph 0088] of which a bit size is configured depending on a type of a signal (i.e. PDSCH)[refer pages 5-6; Table 2](different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission)[paragraph 0111]; and 
a processor [refer Fig. 9; 223][paragraph 0248] of the terminal that determines a resource assignment based on the resource assignment information (resources identified in the resource block assignment field in the DCI are used for corresponding PDSCH transmission)[paragraph 0088], and 
the base station comprises: a transmitter [refer Fig. 10; 1017] that transmits the downlink control information [paragraph 0203]; and 
a processor [refer Fig. 10; 1085] of the base station that determines (i.e. configures) the resource assignment based on the resource assignment information [paragraph 0021], 
However, N1 fails to disclose a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting system information is defined separately from a bit size of resource assignment information included in the downlink control information that schedules a downlink shared channel for transmitting user data.
N1 provides support for different bit sizes of resource assignment information included in downlink control information [paragraph 0111].
P1 discloses different DCI formats for PDSCH in which a PDSCH provides system information blocks for users and a DCI format to convey data information to or from a UE [paragraph 0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 for having different RB assignment field sizes dependent upon different DCI formats to have a respective RB assignment field of varying size dependent upon the different DCI format used to convey the data information to a UE or system information blocks to a group of UEs as taught by P1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor to yield predictable results.

Regarding claim 2, N1 teaches the downlink control information further includes a resource assignment type (i.e. bit field to indicate resource block assignment with new resource allocation type)[paragraph 0037].  

Regarding claim 4, N1 teaches the bit size is configured depending on the type of the signal (i.e. PDSCH transmission)[refer pages 5-6; Table 2] scheduled by the downlink control information (different DCI formats can be configured with different RB assignment field sizes accordingly based on downlink bandwidth configurations (NDLRB) for the respective PDSCH transmission)[paragraph 0111].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over N1 in view of P1, as applied to claim 1, in further view of Einhaus et al. (US Pub. 2017/0078126)(E1 hereafter).

Regarding claim 3, N1 fails to disclose different granularities of resource assignments are configured.  
	E1 discloses the use of resource allocation granularity for resource block groups [paragraph 0184][refer page 13; Table 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of N1 to incorporate resource allocation granularities based upon the downlink bandwidth as taught by E1.  One would be motivated to do so to provide a means of providing better frequency diversity and addressing interference [refer E1; paragraph 0163].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/JAMAL JAVAID/Primary Examiner, Art Unit 2412